Opinión disidente emitida por el
Juez Asociado Señor Ne-grón García,
a la cual se une el Juez Asociado Señor Rebollo López.
Examinamos sólo la juridicidad de los planteamientos del peticionario Municipio de San Juan en torno al pro-yecto denominado “Condado Beach Resort”. Incluso, en el ámbito estrictamente personal, podríamos tener *288reservas.(1) Aún así, nos abstenemos de enjuiciar su sabi-duría frente a la alternativa municipal propuesta. En úl-tima instancia, será la opinión ciudadana basada en otros criterios, valores, expectativas y percepciones legítimas, pero ajenas propiamente al quehacer judicial, la que juz-gue como correcta o equivocada esa decisión.
Delimitando así el ámbito de nuestra función judicial revisora, no podemos suscribir la respetada pero rígida opi-nión mayoritaria. Su exclusiva razón de decidir (ratio de-cidendi) se apuntala en una sola conclusión producto de un automatismo judicial novel, desasociado de la particular realidad y dinámica procesal —acumulativamente escalo-nada, en etapas— que por su propia naturaleza conlleva toda resolución de la Junta de Calidad Ambiental (en ade-lante Junta de Calidad) al aprobar o denegar una declara-ción final de impacto ambiental (en adelante DIA-F). Como resultado de ese enfoque riguroso, la Mayoría pospone in-necesariamente la solución en los méritos del recurso y deja paralizada (en “veremos”) por varios meses más el destino de esta obra.
Primero, distinto a la conclusión mayoritaria, el formato clásico sobre determinaciones de hecho y conclusiones de derecho separados —amén de no exigírséle por la Ley de Procedimiento Administrativo Uniforme del Estado Libre *289Asociado de Puerto Rico (en adelante LPAUK(2)— (nunca antes se había requerido a la Junta de Calidad), es inapli-cable a la gestión encomendada por la Ley sobre Política Pública Ambiental.(3) Segundo, a poco profundicemos, ve-remos que la resolución que nos ocupa no es pro forma sino que contiene sustantiva y procesalmente abundante especi-ficación fáctico-legal, suficiente para este foro descargar su obligación judicial adjudicativa. Tan es así, que no fue obs-táculo alguno para que el Municipio de San Juan haya podido discutir y elaborar plenamente sus señalamientos de error ante el reputado Tribunal de Circuito de Apelacio-nes (Hons. Alfonso de Cumpiano, ponente, Aponte Jiménez y Giménez Muñoz, Js.) y este foro. Tercero, la conclusión mayoritaria descansa en un planteamiento académico en esta etapa. Del mismo modo que no impidió al Tribunal de Circuito, no nos impide, ni es impedimento para ahora, examinar y decidir el recurso en sus méritos. Fundamentemos.
r — i
El Capítulo III de la LPAU rige todos los procedimientos formales de agencias administrativas cobijadas por la misma ley. Específicamente, su Sec. 3.14 (3 L.P.R.A. see. 2164) requiere que sólo las decisiones en procedimientos formales incluyan y expongan separadamente determina-ciones de hecho y conclusiones de derecho. Confrontados con ese mismo mandato, en Colón y otros v. J.C.A., 148 D.P.R. 434 (1999), resolvimos que el procedimiento de ela-boración de una declaración de impacto ambiental (en ade-lante DIA) es sui géneris, que no constituye propiamente un procedimiento adjudicativo ni reglamentario. La propia ley lo clasifica como informal, por lo que de jure lo exceptúa del *290cumplimiento estricto con las disposiciones del aludido capítulo. No obstante, en Colón y otros v. J.C.A., supra, ratificamos que el debido proceso en trámites administra-tivos en los cuales se adjudican controversias o se toman determinaciones que afecten partes, exige que se consi-guen determinaciones o fundamentos que puedan ser revi-sados por los tribunales. Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265 (1987). Esto nunca ha significado que sea necesario que la Junta de Calidad siga el formato tradicional de determinaciones de hecho y conclusiones de derecho separadas, sino una resolución fundamentada con suficiente exposición fáctica-procesal y en derecho, para que las partes puedan recurrir de su determinación y los tribu-nales podamos evaluarla. Lógicamente, la suficiencia de la resolución debe verse en el contexto de los procedimientos sui géneris y de la dinámica peculiar que la Junta de Ca-lidad atiende.
Ésta fue la postura que este Tribunal asumió en Misión Ind. P.R. v. J.C.A., 145 D.P.R. 908 (1998), al evaluar la juridicidad de una DIA-F aprobada para la construcción y operación de una planta de cogeneración de energía. Allí —al igual que en el presente caso— sin que existiese una resolución con formato clásico que contuviese determina-ciones de hecho y conclusiones de derecho separadas, este Tribunal, en el fiel descargo de su responsabilidad, exa-minó y adjudicó los méritos de cada uno de los plantea-mientos del peticionario Misión Industrial, mediante un análisis concienzudo de la resolución, DIA, información y demás documentos obrantes en el expediente administrativo.
En aquella ocasión la resolución de la Junta de Calidad consistió de un trasfondo procesal y fáctico, descripción del proyecto y discusión de sus aspectos más significativos. La resolución expresaba que las circunstancias recogidas en el Informe del Panel Examinador se encontraban adecuada-mente atendidas en la declaración preliminar de impacto *291ambiental (DIA-P) y se cumplían cabalmente con los requi-sitos del Art. 4(c) de la Ley Núm. 9 (12 L.P.R.A. see. 1124(c)).

Como veremos, la resolución de la Junta en el caso ante nos sigue básicamente esa misma metodología expositiva y llega a igual resultado, expresado de forma idéntica. Si en Misión Ind. P.R. v. J.C.A., supra, no tuvimos reparos en examinar el expediente administrativo para determinar si fácticamente, y en derecho, las conclusiones de la Junta de Calidad estaban sustentadas por los documentos que le fue-ron presentados, no existe razón ni justificación alguna para ahora, en este caso, apartarnos de ese precedente adoptando un curso de acción distinto que sólo generará más demora, gastos e incertidumbre.

HH
Un análisis de la ley y jurisprudencia aplicables refleja que la función inicial de la Junta de Calidad es velar por la adecuacidad de la DIA-P, confirmando que el trámite de evaluación y consulta se haya efectuado conforme a lo re-querido por la ley y su reglamento instrumentador. (4)
*292Dentro de este marco, la resolución de la Junta de Ca-lidad expondrá los requisitos legales que deben cumplirse y si, en efecto, se cumplen o no. Por cada requisito existe una determinación de hecho y de derecho que puede ser impugnada; no le requiere que a modo de recital (por no decir ritual), vierta todo el contenido de la DIA-F en su resolución.

Por otra parte, al examinar tales determinaciones de he-cho o conclusiones de derecho debemos tener presentes que la evaluación de una DIA-F es la culminación de un pro-ceso escalonado en el que acumulativamente, por etapas, se emiten varias resoluciones. La meta es que la agencia pro-ponente cumpla con todos los requisitos impuestos por ley. Por lo tanto, la decisión final (resolución) de la Junta de Calidad debe verse de forma integral, pues incorpora todas las determinaciones hechas en el transcurso del proceso. Así, en el caso de autos, luego de la presentación y prepa-ración de la DIA-P, la resolución emitida acogió e incorporó las determinaciones del Oficial Examinador.

*293Al respecto, luego de esbozar específicamente los requi-sitos de ley, concluyó:
Como elemento de impre[s]cindible consideración, es impor-tante hacer hincapié que el área que se vería afectada por este proyecto ha sido utilizada para fines similares por décadas por lo que el proyecto ante nuestra consideración no varía sustan-cialmente los usos existentes.
Podríamos coincidir o estar en desacuerdo con el diseño propuesto. Inclusive podríamos favorecer otros proyectos de de-sarrollo turístico que han sido propuestos. Sin embargo, [é]se no es nuestro rol dentro de este proceso de análisis ambiental. Nuestra función se limita a determinar si el trámite de evalua-ción y consulta se haya dado conforme a lo requerido por la ley y su reglamento instrumentador, bajo los principios de derecho que hemos discutido anteriormente.
Es nuestra opinión que el documento de Declaración de Im-pacto Ambiental, en su etapa preliminar, cumple el propósito principal de servir de instrumento de planificación para lograr que en el proceso decisional gubernamental se incorpore la po-lítica pública ambiental enunciada en la ley.
Sin embargo, es menester concluir que la DIA-P requiere de información adicional en ciertos aspectos de significativa im-portancia en relación a la acción propuesta que debe se suplida en una Declaración de Impacto Ambiental Final.
Los aspectos que estimamos deben ampliarse en el docu-mento final son los siguientes:
1. Deben incorporarse al documento final y proveerse contesta-ción a los distintos comentarios vertidos por la ciudadanía re-lacionados a la adecuacidad del documento de DIA-P.
2. Incluir en el documento carta del Municipio de San Juan aceptando la disposición final de los desperdicios sólidos no pe-ligrosos en el vertedero o se analicen otras alternativas como lo sería la posibilidad del reciclaje.
3. La figura #5, Mapa de Suelos, deberá ser sustituida por una copia más clara.
4. La DIA-P no discute los posibles efectos que el proyecto pro-puesto pueda tener sobre la zona marítimo terrestre (aunque el Departamento de Recursos Naturales y Ambientales en su carta del 30 de enero de 1998 le requiere que comente el mismo). La DIA-P discute someramente sobre la ZMT en el Apéndice 4 y alega que no la va a implantar. Debe proveerse una discusión adecuada de estos posibles impactos.
5. Las alternativas discutidas en la DIA-P son bien someras y solamente se discuten la opción de no construir, la opción del proyecto y una tercera opción que es restaurar el complejo en *294su forma presente. La discusión de las alternativas deben de ser más extensas e incluir más alternativas.
6. El impacto de emisiones de polvo fugitivo a la atmósfera y ruido al momento de construirse el nuevo complejo no se dis-cute ampliamente. Debe ampliarse el análisis de este posible impacto ambiental.
7. Las cartas con las recomendaciones u observaciones de las Agencias gubernamentales consultadas deben estar en el documento. De igual forma deben incluirse los comentarios es-critos presentados por la ciudadanía durante el proceso de consulta.
8. Se deberá discutir el impacto en el tránsito de la operación de las facilidades propuestas. Este aspecto es de gran importancia pues tomamos conocimiento oficial de los graves problemas de tránsito vehicular que han afectado por años el área impactada.
9. Impacto durante el proceso de demolición por implosión de los edificios contiguos al Edifico Condado Vandervilt. Deberá presentar y discutir las medidas a tomarse para evitar que se afecte el edificio Condado Vandervilt en su estructura y tejimientos. Estudiar la estabilidad de los suelos.
10[. Djeben discutirse de forma clara en qu[é] consiste[n] las obras de restauración del Edificio Condado Vandervilt. La DIA-P sólo menciona la frase “dentro de lo posible” sin especi-ficar el carácter de las obras a realizarse.
11 [. Djurante la vista se presentó por el proponente una com-paración de los efectos de los edificios existentes y los propues-tos respecto a la sombra que imparten a la zona de playa. Estos datos no son discutidos en la DIA-P y son de interés de los deponentes en la Vista Pública.
De igual manera recomendamos [que] se requiera a la agen-cia proponente que incorpore a la Declaración de Impacto Am-biental Final una discusión de los comentarios hechos por cada una de las agencias consultadas y por el público en general. (Énfasis suplido.) Caso Núm. CC-1999-0496, Parte I, Apéndice, págs. 176-179.
Subsiguientemente, el 2 de marzo de 1999 la Junta de Calidad aprobó la DIA-F, vía resolución, que expresamente incorporó el segundo Informe del Oficial Examinador. Esta resolución decretaba el cumplimiento de todos los requisi-*295tos de ley,(5) atendiendo específicamente las deficiencias que habían sido señaladas en el informe anterior.
*296La resolución incorporó el Informe Suplementario del Oficial Examinador, enumeró nuevamente la información adicional requerida previamente a los proponentes del pro-yecto y concluyó que cada una de las deficiencias había sido subsanada con la información adicional incorporada en la DIA-F. Además, listó y consignó una serie de conclu-siones y permisos necesarios antes de dar comienzo a la construcción o efectuar algún movimiento de tierra. (6) Fi-nalmente determinó que se cumplía con todos los requisitos del Art. 4(c) de la Ley sobre Política Pública Ambiental, supra, y sus reglamentos instrumentadores.
HH HH hH
Ante este trasfondo, es errónea, por no decir incompren-sible, la conclusión mayoritaria de que la resolución de la Junta de Calidad adolece de falta de determinaciones o conclusiones de derecho. El debido procedimiento no re-quiere un formato, sino sustancia, esto es, fundamentos *297fácticos y legales suficientes que apoyen la decisión admi-nistrativa para que los afectados puedan evaluarla y recu-rrir ante los tribunales, y estemos en posición de revisarla.
La especificidad de la resolución aquí discutida —en tér-minos de determinaciones fácticas y legales— es tan evi-dente que no ha sido obstáculo ni impedimento alguno para el peticionario Municipio de San Juan —tanto en el Tribunal de Circuito, como ante este foro— impugnar y discutir en el recurso las tres (3) determinaciones esenciales con las cuales está en desacuerdo, a saber: (1) adecuacidad al dis-cutir las alternativas al proyecto propuesto; (2) su impacto en el tránsito, y (3) el carácter específico de la obra que ha de realizarse en la renovación del Condado Vandervilt.
Ante estos y otros planteamientos específicos, el Tribunal de Circuito, siguiendo el precedente de Colón y otros v. J.C.A., supra, analizó meticulosamente la resolución y el expediente administrativo bajo el crisol de nuestra doc-trina jurisprudencial ambiental. Correctamente determinó que, conforme los criterios de evidencia sustancial y defe-rencia, la Junta de Calidad dio fiel cumplimiento a la ley y a las normas reglamentarias que rigen la aprobación de una DIA-F. Concluyó que no había errado o abusado de su discreción y su determinación encontraba apoyo en el ex-pediente administrativo.
IV
En los méritos desde este estrado, bajo las normas de revisión judicial y con el beneficio del razonado y documen-tado dictamen del Tribunal de Circuito (consta de treinta y siete (37) páginas) —sin necesidad, al decir mayoritario, de “escudriñar” (opinión mayoritaria, pág. 283) el expediente administrativo, sino analizarlo a la luz de la resolución y los demás dictámenes emitidos por la Junta de Calidad, unidos al expediente administrativo — , no encontramos base jurídica-racional para llegar a un resultado diferente.

*298
Rehusamos, pues, seguir la ruta decisoria mayoritaria. Escogemos evaluar el contenido y la sustancia del recurso, no posponerlo poniéndole una etiqueta de papel, requi-riendo en esta etapa avanzada, no sólo lo que la ley no exige, sino un “formato” innecesario y fútil.

Sobre los tres (3) señalamientos de error dirigidos a los méritos, nuevamente reproducidos ante nos por el Munici-pio de San Juan, coincidimos con el Tribunal de Circuito. Examinémoslos sucintamente.
Planteamiento sobre alternativas: Fundamentado en la Ley Núm. 9, supra, el Reglamento de Declaraciones de Im-pacto Ambiental, y nuestra jurisprudencia—Misión Ind. P.R. v. J.C.A., supra; Misión Ind. P.R. v. J.P., 146 D.P.R. 64 (1998)—, y en la federal—Vermont Yankee Nuclear Power Corp. v. NRDC, 435 U.S. 519 (1978); Natural Resources Defense Council, Inc. v. Morton, 458 F.2d 827 (D.C. Cir. 1972); Natural Resources Defense Council v. Callaway, 524 F.2d 79 (2do Cir. 1975); Grazing Fields Farm v. Goldschmidt, 626 F.2d 1068 (1er Cir. 1980), All Indian Pueblo Council v. U.S., 975 F.2d 1437 (10mo Cir. 1992); Concerned Citizens Alliance, Inc. v. Slater, 176 F.3d 686 (3er Cir. 1999)— dictaminó que no existe obligación de discutir to-das las alternativas, siempre que medie el criterio de razonabilidad.
Concluyó que la Junta de Calidad determinó que medió cumplimiento en la consideración de las alternativas. A este criterio debe dársele deferencia, particularmente cuando del expediente no surge en qué medida otras alter-nativas no discutidas conllevarían un impacto ambiental menos severo que la acción propuesta.
Coincidimos plenamente con el Tribunal de Circuito en cuanto a que los señalamientos del Municipio de San Juan, sobre la discusión de las alternativas, no alcanzan el grado de irrazonabilidad, arbitrariedad o ilegalidad que permita judicialmente variar el dictamen de cumplimiento con los requisitos de las declaraciones de impacto ambiental.
*299Planteamiento de la evaluación del impacto del Proyecto en el tránsito: No hay base real en el expediente para con-cluir que el peso otorgado por la Junta de Calidad, en la aprobación de la DIA-F al estudio de tránsito utilizado por los promoventes (Estudio de Plummer), es insuficiente en ley o irrazonable, sobre todo, cuando no se reconoce por ley o reglamento los métodos que deben utilizarse en un estu-dio de tránsito. Tampoco consta en el expediente un estudio de tránsito que demuestre que el de Plummer es incorrecto o que contrarreste la determinación de la Junta de Calidad.
En ausencia de evidencia sustancial que derrotara los hallazgos del estudio que obran en el expediente, el Tribunal de Circuito —lo mismo que esta Curia— está impedido de intervenir con esa determinación.
Planteamiento sobre el carácter de la renovación del Condado Vandervilt: La DIA-F incluyó suficiente informa-ción que explica en qué consisten las medidas preventivas para proteger el edificio. Especificó la información respecto a las obras que han de efectuarse, a saber: ventanas más grandes con vista al mar, remodelación del interior para acomodar setenta y una (71) habitaciones de tiempo com-partido, piscina, acceso a la playa y conexión por el oeste con un edifico nuevo de apartamentos. Explicó que la es-tructura exterior sería renovada a su diseño original.

Finalmente, la DIA-F reconoció el valor histórico y cultural del edificio y el proponente se comprometió a respetar ese valor.

En resumen, evaluado el expediente en su carácter general, el expediente administrativo y la resolución de la Junta de Calidad a la luz de nuestra doctrina jurispruden-cial administrativo-ambiental vigente, el Municipio de San Juan no tiene razón.

Debimos confirmar en los méritos.


 Tomamos conocimiento judicial de personas que se oponen a la demolición de la estructura del Hotel La Concha, bajo la visión de que debe ser preservada como parte del patrimonio histórico arquitectónico puertorriqueño. Al respecto, el Colegio de Arquitectos de Puerto Rico presentó ante la Junta de Planificación una nomina-ción para que fuese declarado “sitio histórico”. La Junta de Planificación adoptó la recomendación del Comité Asesor de Sitios y Zonas Históricas que, luego de una inspección ocular, resolvió por unanimidad no designarlo. El Comité concluyó que no cumplía con el requisito de cincuenta (50) años de construcción ni con el valor excep-cional de los siete (7) criterios de elegibilidad establecidos en el Registro de Sitios y Zonas Históricos.
Oportunamente, el Colegio de Arquitectos de Puerto Rico presentó un recurso de revisión ante el Tribunal de Circuito de Apelaciones. Éste descartó los argumentos del Colegio y denegó el recurso por entender que no se había demostrado que la Junta de Planificación abusó de su discreción.
Acudió ante nos (CC-1999-16), y el 26 de febrero de 1999 coincidimos con el Tribunal de Circuito de Apelaciones y proveimos no ha lugar a dicho recurso.


 Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2101 et seq.).


 Ley Núm. 9 de 18 de junio de 1970 (12 L.P.R.A. see. 1121 et seq.).


 El Art. 4(c) de la Ley sobre Política Pública Ambiental, 12 L.P.R.A. see. 1124(c), requiere que antes de efectuarse cualquier acción o promulgarse cualquier decisión gubernamental que afecte significativamente la calidad del ambiente, se prepare una declaración escrita sobre los impactos ambientales de la acción propuesta. Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716, 720 (1974); Misión Ind. P.R. v. J.P., 146 D.P.R. 64 (1998).
En esta declaración, la agencia gubernamental proponente tiene la obligación de considerar y detallar por escrito todas las consecuencias ambientales significati-vas vinculadas a la acción propuesta. A tal efecto, debe realizar un esfuerzo serio y escrupuloso por identificar y discutir todas las consecuencias ambientales de impor-tancia que sean previsibles. No es necesario examinar impactos remotos, triviales o especulativos, sino aquellos que el especialista en la materia concienzudamente es-tima que deben detallarse. Misión Ind. P.R. v. J.P., supra.
La Ley Núm. 9, supra, manda que la declaración de impacto ambiental (en adelante DIA) incluya una discusión de los pasos que puedan tomarse para mitigar las consecuencias ambientales adversas que generaría la acción propuesta de ser implantada. La declaración debe contener, además, una discusión de las alternativas a la acción propuesta, sin que sean necesario examinar todo tipo de proyecto alterno concebible. Lo esencial es que quede demostrado que el curso de acción propuesto es, en balance, el de menor impacto ambiental a la luz de todos los factores legítimos pertinentes.
*292Por esta razón nuestro ordenamiento jurídico no exige, al examinar una DIA, que la Junta de Calidad Ambiental (en adelante Junta de Calidad) haga un análisis matemático preciso o perfecto que garantice que el proyecto propuesto no ha de tener impacto ambiental adverso alguno. Lo que se persigue es que la declaración provea información suficiente que ponga en perspectiva las consecuencias, tanto favorables como desfavorables, de la acción gubernamental propuesta. Misión Ind. P.R. v. J.P., supra.
Al evaluar una DIA sometida por la agencia originadora, el deber de la Junta de Calidad no consiste en aprobar o desaprobar el proyecto en cuestión, sino en decidir si la DIA es adecuada para la acción propuesta. Su encomienda no es aprobar un proyecto u otorgar un permiso, sino de evaluar si la declaración es adecuada para acreditar que la agencia proponente tomó en consideración las cuestiones ambienta-les, según requerido por la Ley sobre Política Pública Ambiental. Misión Ind. P.R. v. J.P., supra.
Estos parámetros no significan que la Junta de Calidad sea un mero observador del proceso de análisis. Tiene la facultad de opinar sobre las bondades y deficiencias de determinado proyecto y publicar sus opiniones. Si considera que la DIA es incom-pleta, puede así señalarlo. Si tiene dudas sobre algunos datos o juicios, puede expresarlas. Incluso, puede expresar su desacuerdo con la acción propuesta de en-tender que ésta no es aconsejable desde el punto de vista ambiental. Pero, conforme el mandato legislativo, ahí acaban sus funciones. El proceso de tramitación de la DIA no la faculta para decidir ultra vires si la acción gubernamental debe o no debe ser realizada. Esto le compete a la agencia originadora y a todas aquellas que tengan la facultad de emitir permisos.


 A tenor con el Reglamento sobre Declaraciones de Impacto Ambiental, la DIA deberá incluir una descripción general de la acción considerada, su propósito y ne-cesidad, y una descripción del ambiente que podría ser directa o indirectamente afectado por la acción propuesta en la medida que sea relevante. Dicha descripción incluirá, entre otras cosas:
a. Las características físicas y químicas del medio ambiente, así como los com-ponentes bióticos y sus fluctuaciones periódicas, distribución, abundancia relativa, cadenas alimenticias, habitáculos y las relaciones entre las especies existentes.
b. Tendencias de desarrollo y población del área bajo consideración y cualquier información relacionada con estas variables que pueda justificar la acción o determi-nar los impactos secundarios resultantes.
De igual manera deberá contener una discusión del probable impacto ambiental de la acción propuesta que incluya, entre otros, los siguientes aspectos según resul-ten relevantes:
a. Una evaluación de los efectos primarios y secundarios, ya sea positivos o negativos, de la acción propuesta sobre aspectos ambientales tales como: el bienestar y la salud humana, usos de terreno, infraestructura, calidad del aire y del agua, minerales económicos, la flora, la fauna, los suelos las áreas inundables, las especies amenazadas o en peligro de extinción, los niveles de sonido y los objetos o áreas de valor histórico, arqueológico o estético.
b. Una descripción y evaluación de los posibles agentes contaminantes de cual-quier tipo que ha de generarse y emitirse —o solamente generarse o emitirse— verterse o disponerse de cualquier modo al medio ambiente durante el desarrollo, la implantación y la operación de la acción propuesta.
c. Discutir la manera en que la acción propuesta armoniza o conflige los otros objetivos y términos específicos de los planes vigentes sobre usos de terreno, política pública aplicables y controles del área que ha de ser afectada.
d. Identificar y discutir cualquier impacto ambiental adverso que no pueda ser evitado, de llevarse a cabo la acción propuesta, y aquellas medidas que serán toma-das para reducir dicho impacto.
e. Justificar el uso propuesto de los recursos si éste pudiera interferir con otros usos potenciales de las generaciones futuras.
f. Cualquier compromiso irrevocable e irreparable de recursos involucrados en la acción.
g. Los aspectos o valores ecológicos, históricos, arqueológicos, fisiográficos úni-cos que pudieran afectarse.
h. Los planes de desarrollo que pudieran afectarse por la decisión o la acción bajo consideración en la DIA.
i. Los factores socioeconómicos de la acción propuesta.
j. Un análisis que considere los efectos ambientales de la acción propuesta, las medidas necesarias y disponibles para evitar o reducir los efectos ambientales ad-versos y los beneficios que han de derivarse de dicha acción.
Como otro aspecto fundamental, el documento de DIA deberá presentar a ma-nera de comparación, el impacto ambiental de la acción propuesta y de sus alterna-tivas, de manera que se precisen las cuestiones bajo evaluación y se provean alter-nativas de selección. En atención a esta norma general, el documento ambiental deberá:
a. Considerar y evaluar objetivamente toda alternativa razonable, exponer en forma concisa las razones para excluir aquellas alternativas que sean eliminadas de evaluación detallada.
*296b. Dar consideración, substancial a cada alternativa evaluada en forma deta-llada, incluso la acción propuesta, de manera que las personas que utilicen la DIA puedan evaluar y comparar los méritos de cada alternativa.
c. Incluir alternativas razonables que no estén dentro de la programación de la agencia proponente, a tenor de los planes de desarrollo de la región.
ch. Incluir la alternativa de no llevar a cabo la acción propuesta.
d. Identificar la alternativa preferida por la agencia proponente en la declara-ción preliminar de impacto ambiental (en adelante DIA-P).
e. Incluir las medidas de mitigación de efectos adversos al ambiente no discuti-das en la acción o en las alternativas propuestas.


 Es en la etapa de obtener los particulares permisos de construcción y de operaciones que se jijan concretamente los controles de contaminación necesarios. En esa etapa la Junta de Calidad, otras agencias concernidas, las partes interesadas y los propios tribunales tienen de modo muy particular el deber y la responsabilidad de velar por que se cumpla rigurosamente con la política pública ambiental del país. Además, aún después de haber comenzado las operaciones, si el proyecto considerado por la agencia proponente no se desarrolló o se llevó a cabo según descrito en la DIA, o si las consecuencias ambientales previstas en dicha declaración han resultado ser más graves que lo anticipado, o si surgen impactos adversos no previstos, la Junta de Calidad tiene la facultad y el deber de tomar todas las medidas adecuadas para evitar cualquier daño al ambiente o a los recursos naturales que pueda ocurrir; en otras palabras, el hecho de que la Junta de Calidad haya aprobado antes una DIA en modo alguno impide que tome tales medidas. Misión Ind. P.R. v. J.P., supra.